Case 3:18-cv-08008-PGS-LHG Document 67 Filed 05/25/21 Page 1 of 3 PageID: 3503


                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


           CHAMBERS OF                                          CLARKSON S. FISHER U.S. COURTHOUSE
        LOIS H. GOODMAN                                               402 EAST STATE STREET
  UNITED STATES MAGISTRATE JUDGE                                             ROOM 7050
                                                                         TRENTON, NJ 08608
                                                                            609-989-2114




                                                                      May 25, 2021

                                        LETTER ORDER


        Re:      1940 Route 9, LLC, v. Township of Toms River, New Jersey,
                 Civil Action No. 18-8008 (PGS) (LHG)

 Dear Counsel:

        Presently pending before the Court is a Motion to Compel Discovery and for Sanctions
 Pursuant to Federal Rule of Civil Procedure 37 (“Motion to Compel” or “Motion”) [Docket Entry
 No. 52], filed by Plaintiff 1940 Route 9, LLC. Accompanying the Motion is Plaintiff’s
 Memorandum in Support of Plaintiff’s Motion to Compel (“Brief in Support”) [Docket Entry No.
 52-1]. Defendant Township of Toms River filed its Opposition to Plaintiff’s Motion to Compel
 (“Opposition to Motion”) [Docket Entry No. 55]. Plaintiff then filed a Reply Memorandum
 (“Reply”) [Docket Entry No. 60], with leave of Court. See [Docket Entry No. 59]. At the
 Court’s request, both parties filed supplemental letters to update the Court on the status of the
 discovery issues at the heart of the pending Motion. [Docket Entry Nos. 63, 64, 65]. For the
 reasons that follow, the Court denies the Motion to Compel in its entirety, without prejudice.
        The parties are familiar with the underlying facts and procedural history of this case, and
 the Court therefore includes only those facts necessary to provide context for this Order.
          Plaintiff served discovery requests and subpoenas on Defendant on or about July 12, 2019
 and December 24, 2019, respectively. Declaration of Robin N. Pick, in Support of Motion to
 Compel (“Pick Decl.”) [Docket Entry No. 52-3], ¶¶5–6, 13–14, Exs. A, B, E, E-1. Between
 December 2019 and October 2020, Plaintiff repeatedly raised with the Court various deficiencies
 with Defendant’s discovery responses and production and sought leave to file a motion. See, e.g.,
 [Docket Entry Nos. 28, 33, 36, 50]. Defendant, however, maintained that it was working in good
 faith to comply with Plaintiff’s requests. See, e.g., [Docket Entry Nos. 34, 39]. During that time
 period, the Court held numerous conferences, which resulted in the issuance of several scheduling
 orders setting deadlines for Defendant to fully respond to Plaintiff’s discovery requests. See, e.g.
 [Docket Entry Nos. 23, 29, 35, 38, 47, 48]. On September 28, 2020, the Court ordered the parties
 to meet and confer as to any remaining discovery issues, and gave Plaintiff leave to file a motion
 if Defendant was not complying with the order. [Docket Entry No. 48]. Plaintiff was to advise
 the Court by October 9, 2020, as to the status of the outstanding discovery and whether Plaintiff
 intended to file a motion to compel and for sanctions. [Docket Entry No. 48]. On October 8,
 2020, Plaintiff advised that it intended to file a motion to compel and for sanctions because
 deficiencies remained. [Docket Entry No. 50].
Case 3:18-cv-08008-PGS-LHG Document 67 Filed 05/25/21 Page 2 of 3 PageID: 3504




 1940 Route 9, LLC, v. Township of Toms River, New Jersey
 Page 2 of 3


         Plaintiff now moves to compel the production of all nonprivileged documents responsive
 to its written discovery requests and subpoenas, and to compel complete answers to its
 interrogatories. Brief in Support at 13–34. Plaintiff also moves for fees and sanctions based on
 Defendant’s failure to comply with court-ordered deadlines and its discovery obligations. Brief
 in Support at 35–38. Defendant opposes the Motion, maintaining that it has made a good faith
 effort to fully respond to Plaintiff’s discovery requests and continues to work with Plaintiff to
 resolve any remaining issues. Opposition to Motion at 8–12. Accordingly, Defendant maintains
 that fees and sanctions are inappropriate, and Plaintiff’s Motion should be denied. Opposition to
 Motion at 12–14. In Reply, Plaintiff contends, inter alia, that relief should be granted because,
 despite Plaintiff’s best efforts to meet and confer with Defendant regarding the outstanding
 discovery issues, deficiencies remain. Reply at 5–12. Given the delays in obtaining this
 discovery, Plaintiff alleges that its ability to litigate the matter has been hindered. Sanctions are
 therefore appropriate. Reply at 12.
         On April 27, 2021, the Court requested that the parties each provide an update as to the
 status of the discovery issues raised in Plaintiff’s Motion to Compel. In their supplemental
 submissions, the parties acknowledge the significant progress they have made and indicate that
 they are continuing to work together to narrow the scope of any remaining issues. See [Docket
 Entry Nos. 63, 64, 65]. Specifically, the parties have exchanged multiple versions of the privilege
 log and are continuing to narrow the number of documents in dispute, Defendant has produced
 supplemental interrogatory answers addressing the deficiencies identified in Plaintiff’s Motion,
 and Defendant has made an initial production of documents in response to Plaintiff’s subpoenas
 and is continuing to supplement the production. See [Docket Entry Nos. 63, 64, 65]. Despite the
 progress, Plaintiff maintains that sanctions should nevertheless be awarded because Defendant’s
 discovery responses are still incomplete and Plaintiff has been prejudiced by the significant delays,
 particularly in light of the death of one of the individuals served with subpoenas. [Docket Entry
 No. 64], at 2.1 Defendant meanwhile contends that Plaintiff’s request for sanctions is premature
 given that the parties are still meeting and conferring in an effort to resolve the remaining discovery
 disputes. [Docket Entry No. 65], at 2.
         It is apparent that the parties are actively engaged in trying to settle the outstanding
 discovery issues without the Court’s intervention. While the Court is cognizant of the delays
 resulting from Defendant’s failure to timely provide discovery, the Court also recognizes that these
 are not ordinary times, given the pandemic and its impact, and that Defendant has made substantial
 progress. The undersigned therefore finds it premature to rule on Plaintiff’s Motion at this
 juncture and based on what appears now to be an outdated record.




 1
    Plaintiff’s supplemental submission does not include page numbers. Accordingly, this Order
 utilizes the stamped CM/ECF page numbers at the top of each page when citing this document.
Case 3:18-cv-08008-PGS-LHG Document 67 Filed 05/25/21 Page 3 of 3 PageID: 3505
